 



CERTIFIED MANUFACTURER AGREEMENT
PARTIES:
LaCrosse Footwear, Inc.
18550 N.E. Riverside Parkway
Portland, OR 97230-4975            (“Manufacturer”)
and
W. L. Gore & Associates, Inc.
555 Paper Mill Road
P.O. Box 9329
Newark, DE 19711-9329                 (“Gore”)
IN CONSIDERATION of the mutual undertakings herein contained, the parties agree
as follows:

1.   Agreement for Manufacture: Subject to the terms of this Agreement,
Manufacturer agrees to purchase from Gore, its affiliates, and/or Japan
Gore-Tex, Inc., fabric and/or other products (“Articles”) only for use in the
manufacture of various garments and other items of wearing apparel, the designs
of which meet the Quality Standards for functional and aesthetic characteristics
which are furnished to it by Gore and are manufactured in accordance with the
Manufacturing Standards which are furnished to it by Gore (“Products”).
Manufacturer agrees that it will only manufacture Products bearing a trademark
or trademarks (the “Mark”) of W, L. Gore & Associates, Inc., W. L. Gore &
Associates GmbH, and/or Japan Gore-Tex, Inc. (hereinafter individually and
collectively referred to as “Owner”), for Licensees of an Owner within the scope
of their license agreement.   2.   Facilities: To permit Owner to protect and
strengthen the Mark by ensuring that all Products are functional and of a
uniformly high quality, Manufacturer agrees that Gore may take all reasonable
steps necessary to continuously monitor the quality of construction of Products
produced by Manufacturer. Manufacturer shall permit Gore or its authorized
representatives access to the Products’ manufacturing area of Manufacturer’s
factory and any other facilities used by Manufacturer, including facilities of
any approved subcontractors, for the production of Products. Manufacturer’s
facilities which are certified hereunder are listed in the list of manufacturing
locations which is attached. Following any such inspection, Gore shall share
with Manufacturer comments, suggestions and technical information concerning the
most efficacious means for ensuring that Manufacturer’s Products meet all
applicable standards,   3.   Design Review and Samples: In order that Gore may
confirm and ensure that Manufacturer’s Products are of a uniform high quality
and in accordance with Gore’s Quality and Manufacturing Standards, Manufacturer
agrees Gore may:

  (a)   Inspect the proposed designs of the Products to be made by Manufacturer;
    (b)   Inspect and test prototypes or samples of Products;     (c)   Inspect
and test Products obtained through normal commercial channels; and

1



--------------------------------------------------------------------------------



 



  (d)   Take such other steps as Gore may reasonably require to accomplish these
objectives.

    Design review, inspection or testing may, following mutual consultation,
take place at Manufacturer’s facilities or at Gore’s. Following review or
testing of designs, prototypes or samples by Gore, Manufacturer agrees to make
any changes requested by Gore. Any change in design, materials, or manufacturing
process affecting the quality or performance of the Products, or manufacturing
location for an approved style or brand must be approved in writing by Gore
before the Mark may be affixed to Products incorporating such change.
Manufacturer agrees not to manufacture or sell commercial quantities of any
Product until Gore has given its written approval of that Product’s design and
construction.   4.   Placing and Filling of Orders: Purchase orders from
Manufacturer for Articles shall be accepted by Gore or its affiliates only on
the condition that a Trademark Licensee of Owner has placed a specific order
with Manufacturer for the production of Products which require that quantity of
Articles. Each such Licensee must, upon Gore’s request, confirm its order with
Manufacturer to Gore in writing. Manufacturer shall only produce and ship the
exact quantity of Products ordered by such Licensee. Manufacture of Products in
excess of the amount ordered by such Licensee is prohibited.   5.   Additional
Brands: Manufacturer understands and agrees that approval to affix the Mark in
conjunction with a particular brand or label is limited to that brand or label
as identified in the Trademark Attachment to the Licensee’s license from Owner,
and affixing of the Mark with a different brand or label requires the prior
written approval of Gore or Owner even if the Product design and construction is
not modified.   6.   Warranties: Manufacturer represents and warrants to Gore
that all Products produced hereunder shall conform to all applicable
specifications and standards including the Quality Standards which are furnished
to it by Gore shall be free from defects and shall be merchantable and fit for
the purposes for which they are intended.   7.   Defective Products: If for any
reason Manufacturer produces Products which do not meet the Quality Standards
which are furnished to it by Gore, the defective Products shall be disposed of
only in a manner expressly approved in writing by Gore or Owner, after all
identification labels and tags identifying Gore or the Mark have been removed.  
8.   Sub-Contractors: Manufacturer shall not, without the prior written consent
of Gore, appoint any sub-contractor or otherwise allow any seam-sealing or final
assembly of Products to be performed by any party other than Manufacturer.   9.
  Accessory Items Bearing the Mark: Manufacturer may enter into agreements with
third parties for the supply of accessory items, such as but not limited to
zippers, buttons, and snaps, bearing the Mark only with the prior written
approval of Gore, to ensure that such accessory items shall be manufactured only
in acceptable quality and in the quantities needed to meet Manufacturer’s
requirements for Products. Such agreements must provide that these accessories
shall be sold only to Manufacturer.   10.   Trademarks: This Agreement grants
only a limited right to Manufacturer to affix the Mark on behalf of a Licensee
of an Owner in accordance with the terms of this Agreement, and does not
otherwise permit the Manufacturer to make any use of any Mark in trade.
Manufacturer recognizes and affirms Owner’s ownership of the Mark and
acknowledges that the Mark has become famous. Manufacturer agrees to do nothing

2



--------------------------------------------------------------------------------



 



    inconsistent with Owner’s ownership of the Mark and agrees that its use of
the Mark shall inure to the benefit of Owner and be on Owner’s behalf. Nothing
herein shall give Manufacturer any right, title or interest in the Mark, nor
shall Manufacturer do, or through Inaction allow to be done, any act contesting
or in any way impairing Owner’s right, title or interest in and to the Mark or
its validity. Manufacturer acknowledges that all tags and labels furnished by
Gore are and shall remain the property of Gore until incorporated in a Product
which is sold. Manufacturer agrees to affix the Mark:

  (a)   Only as approved by Gore in writing (including during the style approval
process), or     (b)   In any other manner approved by Gore in writing and in
advance. Manufacturer agrees not to affix the Mark on any Products displaying
any other trademark or brand name unless it is listed on the Attachment to this
Agreement or otherwise approved in writing by Gore.

11.   All materials, documents, information and equipment which either party
provides or discloses to the other party, whether in writing or orally, which is
identified as confidential at the time of disclosure (“Confidential
Information”) shall be considered proprietary trade secrets of the disclosing
party. The receiving party agrees not to disclose any Confidential Information
to any third party without the disclosing party’s advance written consent or to
use it in any way detrimental to the disclosing party’s interests, The receiving
party further agrees to make sure that the dissemination of such Confidential
Information among its employees is restricted to those persons who are obliged
to maintain the confidentiality of the information and have a demonstrated need
to have access to it to design, make, promote and sell Products. However,
Confidential Information subject to the restrictions of this paragraph shall not
include:

  (a)   information currently in the public domain;     (b)   information which
becomes public through no fault of the receiving party;     (c)   information
previously known to the receiving party prior to its disclosure to the receiving
party by the disclosing party, as shown by the receiving party’s contemporaneous
written records; or     (d)   information disclosed to the receiving party by a
third party not in breach of any agreement.

    In order to protect the Confidential Information, trade secrets, know-how,
proprietary information and other information developed by Gore, Owner, and/or
their affiliate (“Technical Information”) at great expense and which Gore,
Owner, and/or their affiliate will be required to disclose to Manufacturer in
order to implement this Agreement, Manufacturer certifies that it will make no
use of the equipment or Technical Information provided by Gore to manufacture
and/or test any product other than the Products made hereunder, and that if it
manufactures any garment or other products of any kind which make use of seam
taped, waterproof construction, it will so advise Gore and receive Gore’s
written approval before the beginning of such manufacture. Before receiving such
approval, Manufacturer will provide Gore with proof satisfactory to Gore that
Gore’s Technical Information will not be utilized in such processes and that
Gore’s Quality and Manufacturing Standards will continue to be met with respect
to Products pursuant to this Agreement.

3



--------------------------------------------------------------------------------



 



    The obligations of each party under this paragraph will remain in full force
and effect for three (3) years following any termination of this Agreement.

12.   Term and Termination:

  (a)   This Agreement shall take effect on the date indicated below and shall
continue in force for one (1) year from that date. This Agreement may be
terminated by either party at any time thereafter by giving one hundred eighty
(180) days’ advance written notice. If this Agreement is not so terminated, then
it shall automatically be renewed for successive one (1) year periods, subject
to earlier termination as provided herein.     (b)   This Agreement may be
terminated at any time by an agreement in writing signed by both parties.    
(c)   Gore may terminate this Agreement at any time if Manufacturer fails to pay
any amounts due Gore, Owner, and/or their affiliate in full and in a timely
fashion.     (d)   in the event of a breach of this Agreement by either party at
any time, this Agreement may be terminated by the other party by giving thirty
(30) days written notice specifying the breach, provided however, that the
breaching party shall have the opportunity to cure the specified breach within
that thirty (30) day period to the satisfaction of the other party, in which
case this Agreement shall remain in effect.

13.   Consequences of Termination: Upon the termination of this Agreement
Manufacturer undertakes

  (a)   to immediately stop affixing the Mark on Products. Any then-existing
stock of Products that comply with Gore’s Quality Standards may be sold or
delivered to the Licensee which had ordered them prior to termination until
exhausted or within six (6) months after termination, whichever shall first
occur; and     (b)   not use any trademarks similar to the Mark; and     (c)  
to return to Gore or to destroy, at Gore’s option, all labels, labeling and
printed material bearing the Mark and all specifications and all other materials
or documents sent to Manufacturer, any written material of Manufacturer that
contains confidential information of Gore, Owner, and/or their affiliate, and
any Articles which Manufacturer may then have in its possession or control; and
    (d)   not to claim that any use of the Mark by Manufacturer has created any
right, title or interest in or to the Mark on Manufacturer’s part; and     (e)  
to take whatever steps are necessary to ensure that the Mark and all goodwill
connected with the Mark remain Owner’s property; and     (f)   at Gore’s option
return to Gore any then existing stock of Articles which Gore wishes to
re-possess for a fair and reasonable price not to exceed the price paid for such
Articles by Manufacturer to Gore.

4



--------------------------------------------------------------------------------



 



14.   Registration: Whenever registration or recording of this Agreement with
the relevant government authorities is necessary to preserve the rights of
Owner, and/or their affiliate to the Mark or under this Agreement, Manufacturer
shall properly register this Agreement. In the event Manufacturer is unable to
do so, it shall immediately notify Gore in writing.   15.   Assignment: Without
Gore’s prior written consent, Manufacturer shall not transfer or assign this
Agreement or any of its rights or obligations hereunder, and any such purported
transfer or assignment shall be void unless Gore, in its sole and absolute
discretion, consents to it in writing, Any material change in the record or
beneficial ownership of Manufacturer shall be deemed to be an attempted transfer
of this Agreement.   16.   No Partnership or Agency: Nothing in this Agreement
shall be deemed to create a fiduciary relationship, partnership, joint venture
or agency relationship between the parties. Manufacturer shall have no authority
to bind Gore, Owner, and/or their affiliate or to contract in the name of or
create any liability of Gore, Owner, and/or their affiliate.   17.   Waiver: The
failure of either party to insist upon strict adherence to any term of this
Agreement on any occasion shall not be considered a waiver, nor shall such
failure deprive that party or limit its exercise of the right thereafter to
insist upon strict adherence to that term or any other terms of this Agreement.
  18.   This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware, not including its choice of law provisions. The
parties irrevocably consent to the non-exclusive jurisdiction of the courts of
the State of Delaware and the United States District Court for the District of
Delaware as the courts where any litigation concerning this Agreement or its
breach or termination may be brought. However, the parties may agree in writing
to resolve any controversy concerning this Agreement by binding arbitration at a
mutually agreed location and under mutually agreed arbitration rules. Any
agreement to conduct such arbitration shall be in writing and shall be signed by
both parties, and either party may withhold its consent in its sole and absolute
discretion, with or without cause. This Agreement is executed in the English
language which shall be controlling for all interpretations. Any and all rights
of Gore hereunder may be exercised by Owner.   19.   Amendment:

  (a)   The Quality Standards and Manufacturing Standards referenced in this
Agreement may be amended at any time by Gore’s sending a copy of the new
Standard to Manufacturer. The changes shall be effective 180 days after the new
Standard is received by Manufacturer. Otherwise, this Agreement (including this
clause) may be amended only by a written document signed by both parties dated
after the date shown below.     (b)   If any provision of this Agreement is held
by any court or administrative body to be illegal, invalid, void unenforceable,
all remaining provisions shall remain in full force and effect while the parties
negotiate in good faith to modify the offending provision to make it valid while
attempting to preserve, to the maximum extent possible, the economic and legal
benefits originally intended to be received by each party.

5



--------------------------------------------------------------------------------



 



  (c)   This Agreement is intended to be the full and final written expression
of the parties’ agreement on all subjects covered by it. The terms of this
Agreement may not be contradicted by evidence of any prior or contemporaneous
oral or written understanding between the parties or amended except in the
manner set forth above. For the purpose of interpreting, construing and
understanding this Agreement, it shall be deemed to have been drafted by both
parties.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives on the date shown below.

                      Manufacturer       Gore    
 
                   
By:
  /s/ Lane Tobiassen
 
      By:   /s/ Brian Murphy
 
   
 
  Lane Tobiassen           Brian Murphy    
 
 
 
(Print Name)          
 
(Print Name)    
 
  3/5/03
 
(Date)           3/24/03
 
(Date)    

JWB/Jes
CMAUS
7/13/98
Attachment

6



--------------------------------------------------------------------------------



 



CERTIFIED MANUFACTURER AGREEMENT ATTACHMENT

                  QUALITY STANDARDS*       MANUFACTURING STANDARDS*
 
           
FQS1
  Rugged, hard-use footwear GORE-TEX® footwear       None
 
           
FQS3
  GORE-TEX® footwear       None
 
           
FQS5
  Athletic walking and athletic cross-hiking GORE-TEX® footwear       None
 
           
FQS8
  Footwear using CROSSTECH® footwear fabric   MS17   Footwear (bootie system)
containing CROSSTECH® footwear fabric
 
           
FQS9
  Footwear for structural fire fighting, emergency medical service, law
enforcement using CROSSTECH® fabric   MS17   Footwear (bootie system) containing
CROSSTECH® footwear fabric
 
           
FQS10
  GORE-TEX BEST DEFENSE® footwear for uniform duty       None
 
      MS1B   GORE-TEX® footwear incorporating the GORE-TEX© bootie

MANUFACTURING LOCATIONS
Danner Shoe Manufacturing Co.
12722 N.E. Airport Way
Portland, OR 97230
 
* Identification of an article’s country of origin must be as required under
applicable rules.

7



--------------------------------------------------------------------------------



 



SCHEDULE A
The schedules to this Agreement, which contain technical design and
manufacturing information have been omitted and filed separately with the
commission. Confidential treatment has been requested with respect to the
omitted schedules.

 